Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Lee Whitaker appeals the district court’s order granting summary judgment to defendants on his claim of retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Whitaker v. Nash-Rocky Mount Bd. of Educ., No. 5:12-cv-00623-BO, 2013 WL 5592881 (E.D.N.C. Oct. 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.